Title: To Alexander Hamilton from Samuel Smith, 27 August 1793
From: Smith, Samuel
To: Hamilton, Alexander



Balte. 27 Augt. 1793
Dr. sir

Since my last I have inquird most particularly & find that there was not the Smallest Ground for the Report of Rendezvous houses being open’d for an Expedition to Providence. The Aristocratic French said that the Intention of the Volunteers being askd from the French Mercht Ships to man the Ships of War was to go agt. Providence & People generally wishing the Destruction of that Nest of Pirates have believ’d—but the whole was Conjecture everything having been done privately. I mentiond that such report had gone to Philada. to some violent English Partizans who reprobated the Conduct of those who would propagate such unfounded reports to Create Mischief.
You Askd—Is your Govr. right. I have reflected on the question & recollect that there was some Misunderstanding between him & Mr. Thornton from whence I presume the Idea has Arisen. The fact is that Govr. Lee has long been Oppos’d to French Measures—the Malicious Said—because of the Priest Property being taken (he has become a Catholic) I believe from Principal. Mr. Thornton lodg’d at the same Inn with Govr. Lee in this Town & before he receiv’d his Exequatur Applied in the Tavern to be Acknowledg’d Consul for Maryland. Mr. Lees Answer displeasd him & he mention’d it to some of his friends. You know that Nothing Can be done by our Govr but in Council & that at Annapolis. These European Missionaries are Naturally Insolent & disposed very much to give themselves Airs.
You will have seen a Letter in Dunlaps Paper sign’d R. Smith. It was not meant for publication—& altho’ he justifies the sentiments yet he would not wish to be suppos’d to have Intended to Volunteer in that Manner.
The Appointment of Surveyor for this Port has brought forward many Applicants—the two Men most Capable are Daniel Delozier & John Purviance, the first the most so from the Habit of Office. It would not be very pleasing to the Town to have Officers brought from other Parts of the State to fill the Vacancies.
I recd: your Information that the Dft No. 385 On La Forrest will be paid the 3d. septr.
The Richmond Resolutions have given great Pleasure—as well from the Words as the Persons who appear to have drawn them. I am
sir,   Your Obedt serv.

S. Smith
I write in great Confidence.
